Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 1 of 147            FILED
                                                                     2019 Jul-15 PM 08:54
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 2 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 3 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 4 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 5 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 6 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 7 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 8 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 9 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 10 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 11 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 12 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 13 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 14 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 15 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 16 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 17 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 18 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 19 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 20 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 21 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 22 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 23 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 24 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 25 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 26 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 27 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 28 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 29 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 30 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 31 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 32 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 33 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 34 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 35 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 36 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 37 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 38 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 39 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 40 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 41 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 42 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 43 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 44 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 45 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 46 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 47 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 48 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 49 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 50 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 51 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 52 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 53 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 54 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 55 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 56 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 57 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 58 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 59 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 60 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 61 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 62 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 63 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 64 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 65 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 66 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 67 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 68 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 69 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 70 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 71 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 72 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 73 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 74 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 75 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 76 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 77 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 78 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 79 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 80 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 81 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 82 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 83 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 84 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 85 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 86 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 87 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 88 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 89 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 90 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 91 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 92 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 93 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 94 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 95 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 96 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 97 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 98 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 99 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 100 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 101 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 102 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 103 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 104 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 105 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 106 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 107 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 108 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 109 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 110 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 111 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 112 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 113 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 114 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 115 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 116 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 117 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 118 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 119 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 120 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 121 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 122 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 123 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 124 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 125 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 126 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 127 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 128 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 129 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 130 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 131 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 132 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 133 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 134 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 135 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 136 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 137 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 138 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 139 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 140 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 141 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 142 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 143 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 144 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 145 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 146 of 147
Case 2:13-cv-20000-RDP Document 2490 Filed 07/15/19 Page 147 of 147
